PER CURIAM.
Michael Edwards has filed a petition for writ of habeas corpus claiming manifest injustice occurred when he was convicted of an uncharged crime. We dismiss the petition as unauthorized. See Baker v. State, 878 So.2d 1236 (Fla. 2004) (habeas corpus cannot be used to litigate issues that could have been or were raised on direct appeal or in postconviction motions).
Edwards has failed to obtain relief on similar claims at least three times in this court. See Edwards v. State, 141 So.3d 611 *836(Fla. 1st DCA 2014); Edwards v. State, 138 So.3d 441 (Fla. 1st DCA 2014). Edwards filed the present petition two days after our opinion dismissing a nearly-identical petition for writ of habeas corpus as unauthorized became final. See Edwards v. State, 199 So.3d 263 (Fla. 1st DCA 2016). Accordingly, after receiving the present petition, we ordered petitioner to show cause why he should not be prohibited from future pro se filings challenging his judgments and sentences. See State v. Spencer, 751 So.2d 47, 48 (Fla. 1999). Petitioner’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
Therefore, because petitioner’s repeated attacks on his judgments and sentences have become an abuse of the legal process, we hold that he is barred from future pro se filings in this court concerning Leon County Circuit Court case numbers 02-CF-00076, 02-CF-159, and 02-CF-174. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar. Petitioner is warned that any filings that violate the terms of this opinion may result in a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes.
DISMISSED.
B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ„ CONCUR.